Citation Nr: 9908816	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-41 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the patella of the right knee.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from July 1963 to July 1967.  
This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
the 20 percent evaluation for chondromalacia of the right 
patella.   

The Board has remanded this matter on two occasions.  In June 
1997, the Board requested that the RO provide treatment dates 
for all healthcare providers related to the veteran's right 
knee disorder, and schedule a VA examination by an 
appropriate specialist to determine the nature and extent of 
severity of the veteran's right knee disability.  In the 
August 1998 remand, the Board noted that the previous VA 
examination conducted in July 1997 was not performed by "an 
appropriate specialist" as had been directed in the previous 
remand, rather by a Physician's Assistant.  Further, the 
Assistant failed to comment on all right knee pathology, and 
in particular, did not provide a medical opinion as to 
objective manifestations related to the veteran's subjective 
complaints of pain, swelling, and stiffness.  The Board 
observes that a medical doctor conducted a subsequent VA 
examination in November 1998.  Thus, the Board is satisfied 
that the RO has complied with the directives contained in the 
August 1998 remand.  


FINDING OF FACT

The veteran's right knee chondromalacia is evidenced by post-
operative residual scars and some pain without appreciable 
limitation of motion or objective indications of giving way 
or weakness.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for chondromalacia of the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5257, 5260, Plate II (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The assignment of a rating is a factual determination.  See 
Zink v. Brown, 10 Vet. App. 258, 259 (1997) (per curiam 
affirmed).  The Court of Veterans Appeals has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for 
any one of the [the] conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not 
constitute "pyramiding" prohibited by 38 C.F.R. § 4.14 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998). 

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veteran's ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.  In cases involving 
musculoskeletal disability, the elements to be considered 
include the ability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  Id.  The functional loss may be 
due to pathology such as absence of bone or muscle, 
deformity, or pain, supported by adequate pathological 
studies.  Id.  Weakness of the affected area is also for 
consideration.  Id. 

The regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Further, in cases where a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions contained in 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, and hereinafter, referred to as the 
"Court") has held that, in addition to due consideration of 
these diagnostic codes, examinations upon which the rating 
codes are based must adequately address the extent of the 
functional loss due to pain "on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

Chondromalacia of the right patella may be rated under 
Diagnostic Code 5257 for impairment of the knee.  38 C.F.R. § 
4.71(a), Diagnostic Code 5257.  The VA Rating Schedule 
provides that knee impairment with slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation and that moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  Knee 
impairment with severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation.  Id.  

Under the VA Rating Schedule, chondromalacia may also be 
rated under Diagnostic Code 5260 for limitation of movement 
of the leg.  38 C.F.R. § 4.71(a), Plate II, Diagnostic Code 
5260.  This code provides that flexion of the leg limited to 
45 degrees warrants a 10 percent rating, flexion limited to 
30 degrees warrants a 20 percent rating, and flexion limited 
to 15 degrees warrant a 30 percent rating.  Id..  

II. Factual Background

A review of the veteran's record reveals that the RO granted 
service connection for post-operative chondromalacia patella 
of the right knee in a July 1968 rating decision and assigned 
a 10 percent evaluation effective from July 1967.  At that 
time, before the RO were the veteran's service medical 
records that noted treatment for chondromalacia of the right 
knee and surgical intervention while in service.  Also 
considered were results from a November 1967 VA examination 
that revealed stiffness with minimal patellar grating.  

Post-service records include a private medical doctor's 
statement dated in December 1971 that notes recurring right 
knee pain and a recommendation for an evaluation.  A VA 
examination dated in January 1972 discloses the veteran's 
subjective complaints of swelling and pain.  Right knee view 
under surface patella revealed no significant bone 
abnormality.  On examination, the examiner stated that there 
was a surgical scar at the site of the surgery with no 
visible abnormality on inspection.  Further, the examiner 
reported that the veteran walks without an appreciable limp 
and was able to walk on his heel and toes.  The wound was 
well healed and tender and the deep reflexes were normal.  
Also, sensation and circulation were normal and the veteran's 
legs were of equal length and the circumference of the knee 
is the same.  The examiner also noted that the right patella 
moved freely with some pain on movement.  Also, slight 
crepitus was observed.  The ligaments and motion of the 
joints were noted to be normal.  A diagnosis was rendered of 
old chondromalacia patella post-operative, healed with 
minimal degenerative changes in the right knee joint.

An October 1973 private medical doctor's statement is also of 
record in which the physician recites the veteran's history 
of a right knee disorder.  The doctor reported that the pain 
in his right knee has increased, and is particularly 
noticeable when he uses the stairs.  On examination, the 
doctor reported no effusion, full range of motion, moderate 
patellofemoral crepitation, painful with patellar femoral 
compression.  The ligaments were noted intact and the 
McMurray test was negative.  X-ray findings included some 
spurring on the right patella.  The doctor rendered a 
diagnostic impression of quite severe chondromalacia of the 
patella of the right knee.  A November 1973 VA examination 
and special orthopedic examination revealed a slight increase 
in the external rotation of the right lower extremity.  A 
well healed incision was noted.  One-quarter inch atrophy on 
the right side was observed.  The right collateral and 
cruciate ligaments were noted as stable with some moderate 
crepitus.  X-ray findings confirmed no changes since the last 
study.  The examiner rendered a diagnosis of chondromalacia 
patella post-operative right knee.  

The record also includes results from a magnetic resonance 
imaging (MRI) performed in May 1991 for complaints of 
soreness and previous patellar shaving.  The clinical 
findings include abnormal increased signal intensity in the 
posterior horn of the medial meniscus extending through the 
inferior articular surface consistent with a tear.  The 
lateral meniscus was unremarkable.  Moderate joint effusion 
was present, cruciate ligaments were intact, and collateral 
ligaments appeared unremarkable.  Mild spurring at the 
patella was shown and marked cartilage loss was present in 
the patellofemoral joint.  Signs of signal changes were noted 
in the lateral femoral condyle with decreased signal 
intensity on the T1 weighted exam and some increased signal 
intensity on the GRECO and T2 weighted exam.  The physician 
noted that this likely represents some edema and possible 
low-grade trabecular fractures.  

Additionally, the record includes a September 1993 VA 
examination and x-ray study.  On examination, the examiner 
noted that the incision on the right knee was well healed.  
The range of motion was from 5 to 120 degrees with pain at 
the medial joint line loading and McMurray's testing, but no 
"true pop" was evident.  A grade I Lachman's was reported 
with no significant varus valgus instability.  Tenderness was 
observed in the medial aspect.  A diagnosis was rendered of 
right knee chondromalacia, status post medial arthrotomy with 
cartilaginous debridement of patella and a possible history 
of a partial meniscectomy of the right knee.  A review of a 
previous x-ray study revealed mild degenerative joint disease 
in the patellofemoral joint and medial compartment.

A June 1995 VA examination disclosed some bony swelling in 
the right knee joint and some crepitation on movement of the 
patella.  The veteran was able to extend his right knee to 5 
degrees and flex it to 140 degrees.  Pain was observed on 
complete flexion and extension of the knee joint.  A 
diagnostic impression was rendered of increasing problems 
with painful right knee secondary to patellofemoral 
degenerative arthritis and a torn medial meniscus.  An x-ray 
study conducted by a private medical doctor in November 1996 
revealed mild spurring along the articular margins of the 
femoral condyles of the intercondylar notch as well as mild 
spurring of the tibial spine.  Mild soft tissue prominence in 
the suprapatellar recess was evident with mild arterial 
calcifications of the popliteal artery and arteries to the 
calf.  Also diagnosed was arteriosclerosis and possible small 
joint effusion.

In July 1997, the veteran underwent a general examination 
that included the veteran's history with respect to his right 
knee disorder.  Subjective complaints included dull pain 
throughout the day, sensations of pressure, and stiffness in 
the posterior joint.  The veteran reported that he is able to 
walk two to four blocks before he experiences significant 
right knee discomfort.  By the end of the day, the veteran 
complained of posterior knee swelling partially alleviated by 
sitting, elevation, and medication.  The examiner reported 
that right knee discomfort was localized at the posterior, 
lateral, and medial aspects of the right knee joint.  
Further, the examiner noted symmetric quadricep and calf 
muscles.  At the site of the scar, there was no evidence of 
tenderness with palpation.  In a sitting position, active 
range of motion on the right side was performed at 90 to zero 
degrees without joint discomfort.  Passive range of motion 
was noted from zero to 145 degrees with subpatellar crepitus 
at 140 to 145 degrees and mild discomfort.  Knee palpation 
was done without effusion and joint line/bony landmarks were 
nontender.  Further, there was no anterior cruciate ligament 
laxity with stress testing, both in straight and in mild 
flexion.  Also, the examiner noted that the veteran performs 
toe walking with left-sided antalgia, and is unable to 
perform heel walking due to right knee discomfort.  The 
examiner diagnosed right knee disorder with residuals of 
surgery.

In the most recent VA examination dated in November 1998, the 
current symptoms reported by the veteran include occasional 
swelling, some stiffness, and occasional pain.  The veteran 
reported that he has difficulty with running and when he does 
yard work, he has to take breaks.  On examination, the 
examiner noted a symmetrical gait and extremities.  No 
deformity was evident and there was no appreciable visible 
atrophy of any of the muscle groups in the lower extremities.  
The veteran was able to walk on his toes and heels and could 
do a somewhat slow deep knee bend.  There was no evidence of 
effusion and a normal range of motion was noted at zero to 
135 degrees.  Collateral and cruciate ligaments were intact, 
and thigh circumferences were the same bilaterally.  Further, 
the examiner reported that there was no evidence of 
patellofemoral crepitus on flexion and extension.  An 
occasional slight pop was heard on the right side.  The 
veteran was reported to have strong knee flexors and 
extensors.  

Further, the examiner noted that the veteran had good 
function on the right knee, "probably normal" for someone 
of the veteran's age.  No evidence of any type of internal 
arrangement of the right knee was present; no patellofemoral 
crepitus was evident.  Also, no weakened movement, 
incoordination, or excess fatigability was documented at the 
time of the examination.  Further, excellent knee strength 
was observed in terms of flexion and extension, and the 
veteran was reported to have strong independent straight leg 
raising.  As to the veteran's subjective complaints, the 
examiner stated that there was no atrophy, no change in the 
skin, and no objective manifestation that would tend to 
demonstrate disuse or functional impairment due to pain 
attributable to the right knee disability.  The examiner 
stated that on examination, the veteran's knee "was quite 
normal."  There was no evidence to support the veteran's 
right knee giving away.  Further, the examiner reported no 
acute flare-ups, with a fairly constant situation over the 
years.

In his personal hearing conducted in March 1996, the veteran 
testified that his right knee has continued to give him more 
trouble as time goes on.  Transcript (T.) at 2.  Further, he 
stated that his right knee would swell and feel hot to the 
touch when he worked as a pipe fitter in the Navy.  (T.) at 
3.  The veteran stated that although he is retired, his knee 
has not gotten any better, and that, in fact, it is worse.  
(T) at 4.  Further, the veteran testified that it is 
particularly difficult to go up and down stairs.  (T) at 4.  
The veteran stated that once or twice per year, his right 
knee swells and turns red, and then feels unstable.  (T) at 
5.  The veteran also testified that the calf muscles in the 
right leg are smaller than in the left leg.  (T) at 6.  He 
noted that he walks everyday for two to three blocks, and 
that if he tries to walk further, his right knee swells and 
gets tender.  (T) at 6.  The veteran stated that he wears 
support hose everyday and if he does not wear them, a large 
knot forms on the back of his knee.  (T) at 7.  

The veteran stated that he is limited in his ability to do 
activities, such as bird hunting, which he used to do, or 
walk.  (T) at 11.  He avoids going upstairs or any inclines 
because he is afraid that the knee will give out.  (T) at 12.  
However, the veteran stated that he does mow the lawn and is 
able to move for about 40 minutes before he needs to rest.  
(T) at 13.  

III.	Analysis

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claim for an 
increased evaluation for his service-connected chondromalacia 
of the right patella is well grounded and adequately 
developed. This finding is based on the veteran's evidentiary 
assertion that his service-connected right knee disorder has 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32.  Further, in compliance with the duty to assist 
per 38 U.S.C.A. § 5107(a), the Board perceives that no 
further assistance to the veteran is required.  See also 
Waddell v. Brown, 5 Vet. App.. 454, 456 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In this case, the Board concludes that the current disability 
rating under Diagnostic Code 5260 is appropriate.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260.  As stated above, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58.  
In this light, and as demonstrated by findings recorded in 
the most recent VA examination conducted in November 1998, 
the Board notes that the veteran's level of impairment does 
not meet or more closely approximate the requisite criteria 
for the next higher rating at 30 percent under Diagnostic 
Code 5260.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

Significantly, the Board recognizes that upon examination in 
1998, the examiner reported an essentially normal knee.  In 
fact, the examiner stated that there was no objective 
evidence to substantiate the veteran's assertions that his 
right knee tends to give away.  As stated earlier, the 
examination disclosed no evidence of atrophy, no changes in 
the skin that would be indicative of disuse, or any level of 
functional impairment due to pain attributable to the right 
knee pathology.  The right knee showed good strength and the 
range of motion was reported as normal on extension and 
flexion.  Furthermore, there was no clinical evidence of 
weakened movement, excess fatigability, or incoordination.  
In fact, the examiner remarked that the veteran demonstrated 
strong independent straight leg raising.  Thus, in this 
regard, under Diagnostic Code 5260 that requires flexion 
limited to 15 degrees for the next higher and maximum 
evaluation of 30 percent, the veteran's right knee disability 
does not merit an evaluation in excess of the current 20 
percent.  38 C.F.R. § 4.71(a), Plate II, Diagnostic Code 
5260.  Under 38 C.F.R. § 4.71, Plate II, normal range of 
motion of the knee is from 0 degrees extension to 140 degrees 
of flexion.  As stated above, the examiner noted a range of 
motion from 0 to 135 degrees with an ability to walk easily 
on his toes and heels.

The Board acknowledges that the RO assigned the current 20 
percent evaluation under Diagnostic Code 5260 based on 
limitation of motion.  The assignment of a particular 
diagnostic code is dependent on the facts of the situation.  
Butts v. Brown, 5 Vet. App. 532, 538.  For example, one 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's medical history, the current 
diagnosis, and demonstrated pathology.  However, the Board 
recognizes that any change in the diagnostic code requires 
specific explanation.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629; see also Tedeschi v. Brown, 7 Vet. App. 411, 
414.
In this case, the other potentially applicable code is 
Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  However, the pathology 
associated with the veteran's right knee does not demonstrate 
instability or dislocation such that Diagnostic Code 5257 is 
applicable in this case.  Furthermore, even if the Board were 
to determine that Diagnostic Code 5257 is for application in 
this case, the maximum evaluation under this code is 30 
percent for a showing of severe symptomatology.  As stated 
above, the nature of the veteran's right knee disorder is not 
severe.  Significantly, the latest examiner reported that the 
veteran essentially has a normal knee, without objective 
manifestations to substantiate his subjective complaints.  
Thus, an assignment of 30 percent under Diagnostic Code 5257 
is not warranted in this veteran's case.  Id.

Additionally, as stated above, the impact of pain must be 
considered in making a rating determination.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196.  In this case, the veteran 
reported increased pain when he walks uphill, climbs stairs, 
or works in the yard.  Also, the veteran reported that he 
wears support hose on a regular basis to minimize pain and 
swelling.  The Board recognizes the veteran's assertions of 
pain and does not doubt their validity; however, there is no 
objective evidence to support that the veteran's level of 
pain when viewed with his other symptomatology warrants a 
rating in excess of his current 20 percent.  In the report 
from the 1998 VA examination, the examiner noted that the 
veteran's gait is normal, that he can walk on his toes and 
heels, and that he can even do a deep knee bend, albeit 
slowly.  Of further significance is the examiner's statement 
during the 1998 VA examination that the veteran's knee is, in 
general, normal in all aspects - full range of motion, 
stable, strong, functionable, lack of crepitus, no 
fatigability, weakened movement, or incoordination.  
Therefore, although the impact of the veteran's pain has been 
duly considered, such does not affect the veteran's current 
rating.

In view of the absence of appreciable objective impairment, 
and the veteran's ability to function, the record 
demonstrates that the current 20 percent rating adequately 
addresses the degree of impairment attributable to the right 
knee disability generally.  Thus, upon review of the entire 
evidence of record and the application of all pertinent 
regulations, the Board concludes that the evidence of record 
does not support an evaluation in excess of 20 percent for 
the veteran's disability of chondromalacia of the right 
patella.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Furthermore, pursuant to VA law that requires that all 
reasonable doubt as to any relevant matter be resolved in 
favor of the veteran, the Board concludes that upon review of 
the complete record, objective findings and clinical data do 
not support an evaluation in excess of 20 percent for the 
veteran's chondromalacia of the right patella.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3. 


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's right knee chondromalacia is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


